CORRECTED NOTICE OF ALLOWABILITY
Examiner’s Comment
An examiner's comment on the record appears below. Should changes and/or additions be necessary to the inventor/inventors, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application ATMU 99/2020 filed in Austria on 11/20/2020. 

In the first office action dated 4/8/2022 the examiner acknowledged the claim for foreign priority but the certified copy had not been received. In the previous Notice of Allowability dated 6/6/2022 on the PTOL-37D, the examiner acknowledged the foreign priority on the but because the foreign document was not in the file, the examiner cited that “none of the certified copies of the priority documents have been received.” 

On 6/6/2022 the inventor filed a certified copy of the foreign priority document.   

Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922